Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Q3 2009 Update of Operations << Record Quarterly Output Up 19%, Turmalina Phase I Expansion Completed on Schedule JAG - TSX/NYSE >> CONCORD, NH, Oct. 14 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE, JAG.NT: TSX) provided a summary today of its preliminary Q3 2009 operating performance. All figures are in U.S. dollars unless otherwise indicated. See recent operating highlights below. << Consolidated Operations (Turmalina, Paciencia and Sabara) - In Q3 2009, the Company produced a record 41,585 ounces of gold at an average cash operating cost of $451 per ounce compared to 34,935 ounces at an average cash operating cost of $461 per ounce during the same period last year, a production increase of 19%. - For the first nine months of 2009, Jaguar produced 115,211 ounces of gold at an average cash operating cost of $444 per ounce compared to 77,130 ounces at an average cash operating cost of $450 per ounce during the first nine months of 2008, a production increase of 49%. - Excluding the Sabara operation, which was idled during August and September 2009 (See Sabara Operations below), Q3 2009 gold production increased 12% or by 4,370 ounces over Q2 2009 gold production. - Q3 2009 gold sales rose to 36,314 ounces at an average price of $969 per ounce, 21% above the comparable Q3 2008 gold sales of 29,926 ounces at an average price of $862 per ounce. - Although cash operating costs were lower than Q2 2009 and 2008, the further weakening of the U.S. dollar continued to impact reported cash operating costs. Exchange rates in Q3 2009 averaged R$1.87 per $1.00 compared to R$2.08 and R$2.32 per $1.00 in Q2 2009 and Q1 2009, respectively; an increase (of the Brazilian real) of 10% and 19% respectively. Had the Brazilian real remained steady at the R$2.08 per $1.00 in Q3 2009, average cash operating costs would have been reduced to $406 per ounce compared to the reported $451 per ounce. - In September, the Company completed the construction of the Phase I expansion at Turmalina to boost annual gold production capacity from 80,000 ounces per year to 100,000 ounces per year. The new components are expected to reach design levels during October 2009. - Underground mine development at operations in the Iron Quadrangle during Q3 2009 reached an all-time high record of 4.0 km in a quarter, bringing year-to-date development to 10.7 km and total in- place development to nearly 40 km. This amount of development helps ensure the Company's ability to convert resources into reserves on- schedule, as well as provide at least 18 months of advanced mine access. - Management currently estimates FY 2009 gold production will range between approximately 165,000 to 170,000 ounces at average cash operating costs of between $444 and $452 per ounce. The decision to idle Sabara in Q1 and most of Q3 2009 accounts for the reduction from the top-end of management's initial guidance of between 165,000 to 175,000 ounces. The idling of Sabara for approximately half of the year also benefits Jaguar's overall cost performance. >> Turmalina Operations - On Plan for Q3 In Q3 2009, Turmalina produced 22,249 ounces of gold at an average cash operating cost of $411 per ounce compared to 19,321 ounces at an average cash operating cost of $358 per ounce in Q3 2008. << The following was achieved at Turmalina during Q3 2009: - Mine production totaled 177,459 tonnes of ore at an average run-of- mine ("ROM") grade of 5.11 grams per tonne compared to 128,354 tonnes of ore at an average ROM grade of 5.20 grams per tonne in Q3 2008. - Ore processed through the mill totaled 153,324 tonnes at an average feed grade of 5.27 grams per tonne compared to 128,041 tonnes at an average feed grade of 5.42 grams per tonne in Q3 2008. - The plant recovery rate averaged 89%. - Mine development totaled 1.25 km. - Installed underground development within the Turmalina mine is adequate to achieve the mine plan for a period of 18 months. - Construction of the Phase I expansion circuit to boost annual gold production from 80,000 ounces per year to 100,000 ounces per year was completed on-schedule. The new circuit was placed into operation on October 5, 2009. >> Paciencia Operations - On Plan for Q3 In Q3 2009, Paciencia produced 17,927 ounces of gold at an average cash operating cost of $468 per ounce compared to 10,640 ounces at an average cash operating cost of $523 per ounce during Q3 2008. << The following was achieved at Paciencia during Q3 2009: - Steps initiated in Q3 2009 to increase ore output and limit dilution at the St. Isabel mine yielded positive results with ore production rising to 131,909 tonnes at an average ROM grade of 3.54 grams per tonne compared to 107,862 tonnes at an average ROM grade 3.19 grams per tonne in Q2 2009. - Ore shipments from the Pilar mine continued during Q3 2009 at approximately the same level as Q2 2009 (40,912 tonnes at an average ROM grade of 4.32 grams per tonne versus 40,458 tonnes at an average ROM grade of 4.36 grams per tonne in Q2 2009). - The initial shipments of ore from the Palmital mine (conglomerates) near the Paciencia plant began in Q3 2009 where ore production totaled 6,745 tonnes at an average ROM grade of 6.99 grams per tonne. - Consolidated ore production for the Paciencia mining complex totaled 179,566 tonnes at an average ROM grade of 3.84 grams per tonne compared to ore production of 96,020 tonnes at an average ROM grade of 3.32 grams per tonne in Q3 2008. - Ore processed through the mill totaled 167,193 tonnes with an average feed grade of 3.55 grams per tonne. - The plant recovery rate averaged 93%. - Mine development at the St. Isabel mine totaled 1.0 km, 0.4 km at the Pilar mine, 0.3 km at Palmital and 0.5 km at the NW1 zone. >> Management plans to continue ore shipments from the Pilar mine during Q4 2009. However, during the latter part of Q1 2010, management intends to divert ore from Pilar to the Caete Plant under construction, which is expected to begin commissioning during Q2 2010. Gold production at Paciencia should not be materially affected as increases in ore production from the St. Isabel mine, Palmital mine and NW1 zone are expected to offset the re-direction of Pilar ore and lead to lower cash operating costs. Sabara Operations The Company is conducting a strategic review of the Sabara mining concessions and leaching facility, which could include divesting the operation in its entirety before the end of 2010. As part of this strategic review, and to maximize cash flow from this operation until new higher-grade oxide resources are available, the crushing and leaching operations were idled during most of the quarter. Curtailing this operation was unplanned at the beginning of the quarter. Management determined the profitability of the operation was significantly reduced running at lower throughput rates with limited quantities of ore from the Serra Paraiso mine. With the addition of ore from a new oxide zone in development at the Roca Grande deposit in the Caete region, management intends to re-start crushing and leaching operations at the Sabara plant during the fourth quarter of 2009. Mining operations at the Zone A mine were terminated as expected in Q2 2009 due to exhaustion of mineral resources. Ore shipments from the Serra Paraiso mine to the Sabara leaching and processing site continued during Q3 2009 and will continue to be stockpiled until leaching operations recommence.
